Per Curiam.

The fact that the plaintiff collected rent for more than a year and a half after April, 1898, raises a very strong presumption that the defendant did not owe rent for April, 1898. In fact there is no evidence in the case that the defendant rented *734the premises for the month of April, 1898. The learned justice should not have allowed the defendant’s set-off for eighty dollars, for medical attendance to the plaintiff.
According to the defendant’s testimony nothing was said about his rendering free medical attendance to the plaintiff or her family. If the defendant was employed the husband of the plaintiff is liable in law and not the plaintiff herself.
This evidently was the defendant’s understanding, for the bill rendered by him was made out to the husband of the plaintiff and not to the plaintiff.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, with costs.